EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 17th
day of February 2006 by and between Memory Pharmaceuticals Corp., a Delaware
Corporation (the “Company”), and Tony Scullion (hereinafter referred to as “you”
or “your”). This Agreement shall supersede your prior Employment Agreement with
the Company dated July 2, 2001 and the amendments thereof dated August 6, 2001
and March 4, 2002.

1. Positions. Your positions will be Chairman of the Board of Directors and an
employee of the Company. Your responsibilities associated with those positions
shall be governed by the Amended and Restated Certificate of Incorporation and
Amended and Restated Bylaws, as in effect from time to time, and shall be
subject to all applicable rules, regulations and procedures.

Your responsibilities as an employee of the Company shall include, but will not
be limited to, providing advice relating to business and strategic development
and such other responsibilities as may be assigned by the Company from time to
time, which may be performed at such other location as mutually agreed You agree
to devote an average, over the Term (as defined below), of approximately eight
(8) to twelve (12) hours per week to these activities.

The Company will reimburse you for all reasonable home office expenses incurred
by you in the course of the performance of services hereunder.

You agree not to engage in any activities outside of the scope of your
employment that would detract from, or interfere with, the fulfillment of your
responsibilities or duties under this Agreement or that would violate the
Confidentiality and Noncompetition Agreement dated September 4, 2001 and signed
by you on July 5, 2001 (“Confidentiality Agreement”).

2. Starting Date/Nature of Relationship. Your employment under this Agreement
will start on February 17, 2006 (the “Start Date”) and shall continue until
January 31, 2007 (the “Term”). At the conclusion of the Term, unless both
parties mutually agree to extend your employment, your employment shall end if
not terminated earlier in accordance with the provisions below. You agree to
tender your resignation from the Company’s Board of Directors (the “Board”)
immediately upon the earliest to occur of (i) the conclusion of the Term,
(ii) the termination of your employment by you, or (iii) the termination of your
employment by the Company with Cause (as defined below). In the event your
employment is terminated by the Company without Cause, at the request of the
Board, you agree to resign as Chairman of the Board effective upon the date of
such termination without Cause; however, you shall have the right to remain as a
director of the Company for the remainder of the Term. The parties may agree to
renew this Agreement beyond the Term in writing; however, such renewal shall not
be automatic.

3. Compensation. Your base salary will be at the gross semi-monthly rate of
$8,333.33, less applicable deductions.

4. Benefits.

(a) You will be entitled as an employee of the Company to receive such benefits
as are generally provided its employees and executives and for which you are
eligible in accordance with Company policy as in effect from time to time. The
Company retains the right to change, add or cease any particular benefit
relating to its employees and executives generally. At this time, the Company is
offering a benefit program, consisting of medical, dental, life and short/long
term disability insurance, as well as a 401(k) retirement plan and flexible
spending plan.

(b) The Company will pay the 2006 premium in the approximate amount of $14,530
per year relating to your existing life insurance policy.

(c) The Company shall provide you with tax preparation for the years 2005 and
2006 in an amount up to $12,000 per year.

(d) The Company shall reimburse you for up to $5,000 for legal fees incurred by
you in connection with this Agreement.

5. Termination.

(a) The Company may terminate the employment relationship without Cause (as
defined below) upon thirty (30) days’ notice. Upon termination by the Company
without Cause during the Term, or in the event of your death or disability after
such termination during the Term, (i) you will continue to receive an amount
equal to your base salary, less applicable deductions payable in accordance with
standard payroll procedures, that you otherwise would have received during the
balance of such Term of employment, (ii) the Company shall make the payments set
forth in paragraph 4(b) and (c) above. You shall not be entitled to any further
payments or benefits, except as described herein.

(b) The Company may terminate the employment relationship at any time during the
Term with Cause. You shall not be eligible for any further compensation or
Company paid benefit continuation if this Agreement is terminated by the Company
for Cause prior to the conclusion of the Term. For the purpose of this
paragraph, “Cause” shall be defined as (i) your conviction of a felony, either
in connection with the performance of your obligations to the Company or
otherwise, which adversely affects your ability to perform such obligations or
materially adversely affects the business activities, reputation, goodwill or
image of the Company, (ii) your willful disloyalty, deliberate dishonesty,
breach of fiduciary duty, (iii) your breach of the terms of this Agreement, or
your failure or refusal to carry out any material tasks assigned to you by the
Company in accordance with the terms hereof, which breach or failure continues
for a period of more than thirty (30) days after your receipt of written notice
thereof from the Company, (iv) the commission by you of any fraud, embezzlement
or deliberate disregard of a significant rule or policy of the Company known to
you or contained in a policy and procedure manual provided to you which results
in material loss, damage or injury to the Company, or (v) the material breach by
you of any of the provisions of the Confidentiality Agreement.

(c) You may terminate the employment relationship during the Term upon thirty
(30) days’ written notice to the Company’s President and Chief Executive
Officer. If you terminate the employment relationship at any time prior to the
conclusion of the Term, the Company will pay you within two weeks of such
termination, your current base salary earned through the termination date plus
any expenses. You shall not be entitled to any further payments or benefits,
except as described herein.

(d) The Company agrees that at present, under the terms of your stock options,
you have the right to exercise such options at any time up to three (3) months
following your termination of employment or ceasing to serve as a director,
whichever shall occur later. At any time (i) prior to the termination of your
employment at the conclusion of the Term, or by you during the Term, or
(ii) within thirty days following termination of your employment by the Company
without Cause during the Term, the Company shall, upon your written request,
extend the period during which you may exercise your stock options for such
additional period as shall then be allowable under applicable law (including,
without limitation, Section 409A of the Internal Revenue Code of 1986, as
amended and recodified), provided, however, that such period shall not exceed
the end of the calendar year during which such stock options otherwise would
expire (the “Extension Request”). You hereby acknowledge that it is your
responsibility to seek and obtain the advice of your tax professionals prior to
requesting an extension hereunder, and that the Company shall have no obligation
to advise you regarding the tax consequences to you of any extension.

(e) Upon termination of your employment by the Company without Cause during the
Term, the Company shall pay your portion of the COBRA payment for your continued
group health benefits for the balance of such Term, which shall count towards
the benefit continuation period required by applicable law. The remainder of the
benefit continuation period shall be at your own expense. If you obtain
alternate coverage during any period of Company paid benefit continuation, you
are required to notify the President and Chief Executive Officer of the Company
in writing within thirty (30) days thereof and such Company paid benefit
continuation shall terminate immediately. Upon termination of your employment
(i) by the Company with Cause during the Term, (ii) by you during the Term, or
(iii) at the conclusion of the Term, you will be eligible for benefit
continuation at your own expense consistent with applicable law.

(f) All payments and benefits provided pursuant to this Agreement, including but
not limited to paragraph 5 (but excluding the last sentence of subparagraph 5(e)
and the first sentence of paragraph 7, are conditioned upon your execution and
non-revocation of a General Release substantially in the form attached hereto as
Exhibit A at the time of termination. Your refusal to execute a General Release
shall constitute a waiver by you of any and all benefits referenced in this
paragraph. In addition, the Company will not be obligated to continue any such
payments to you under this paragraph in the event you materially breach the
terms of the Confidentiality Agreement.

6. Confidentiality. The Company considers the protection of its confidential
information and proprietary materials to be very important. Your previously
executed Confidentiality Agreement is hereby reaffirmed and shall remain in full
force and effect during and following the termination of your employment.

7. Indemnification. Both during the Term and thereafter, the Company shall
continue to honor all of its indemnification obligations to you, in your
capacity as a current or former director and officer of the Company, whether
such indemnification obligations arise pursuant to the Company’s certificate of
incorporation, bylaws or otherwise. The Company shall maintain in effect for a
minimum of five years from the date hereof the current directors’ and officers’
liability insurance policies which are then maintained by the Company, provided
that the Company may substitute therefor policies of at least the same coverage
containing terms and conditions which are not materially less favorable.

8. General.

(a) This Agreement, together with the Confidentiality Agreement, will constitute
our entire agreement as to your employment by the Company and will supersede any
prior agreements or understandings, whether in writing or oral, including your
prior Employment Agreement with the Company dated July 2, 2001 and the
amendments thereof dated August 6, 2001 and March 4, 2002. Any applicable stock
option agreements shall remain in full force and effect.

(b) This Agreement shall be governed by the law of the State of New Jersey. In
the event of any legal proceedings relating to this letter agreement and/or the
subject matter thereof, the parties consent to the exclusive jurisdiction of the
courts located in the State of New Jersey. THE PARTIES HEREBY EXPRESSLY WAIVE
THEIR RIGHT TO HAVE A JURY TRIAL.

(c) This Agreement is not assignable by either party except that it shall inure
to the benefit of and be binding upon any successor to the Company by merger or
consolidation or the acquisition of all or substantially all of the Company’s
assets.

     
By: /s/ James R. Sulat
 
 

Name:
Title:
  James R. Sulat
President & Chief Executive Officer

ACCEPTED AND AGREED:

/s/ Tony Scullion

Tony Scullion



    Date: February 17, 2006

1





EXHIBIT A
FORM OF GENERAL RELEASE

1. For and in consideration of the payments and other benefits described in the
Employment Agreement dated as of February 17, 2006 (the “Employment Agreement”),
by and between Memory Pharmaceuticals Corp. (the “Company”), and Tony Scullion
(the “Employee”) and for other good and valuable consideration, Employee hereby
releases the Company and its respective divisions, operating companies,
affiliates, subsidiaries, parents, branches, predecessors, successors, assigns,
officers, directors, trustees, employees, agents, shareholders, administrators,
representatives, attorneys, insurers and fiduciaries, past, present and future
(the “Released Parties”) from any and all claims of any kind arising out of or
related to Employee’s employment with the Company, Employee’s separation from
employment with the Company or derivative of Employee’s employment, which
Employee now has or may have against the Released Parties, whether known or
unknown to Employee, by reason of facts which have occurred on or prior to the
date that Employee has signed this General Release. Such released claims
include, without limitation, any alleged violation of the Age Discrimination in
Employment Act, as amended, the Older Worker Benefits Protection Act; Title VII
of the Civil Rights of 1964, as amended; Sections 1981 through 1988 of Title 42
of the United States Code; the Civil Rights Act of 1991; the Equal Pay Act; the
Americans with Disabilities Act; the Rehabilitation Act; the Family and Medical
Leave Act; the Fair Labor Standards Act; the Employee Retirement Income Security
Act of 1974, as amended; the Worker Adjustment and Retraining Notification Act;
the National Labor Relations Act; the Fair Credit Reporting Act; the
Occupational Safety and Health Act; the Uniformed Services Employment and
Reemployment Act; the Employee Polygraph Protection Act; the Immigration Reform
Control Act; the retaliation provisions of the Sarbanes-Oxley Act of 2002; the
Federal False Claims Act; the New Jersey Law Against Discrimination; the New
Jersey Domestic Partnership Act; the New Jersey Conscientious Employee
Protection Act; the New Jersey Family Leave Act; the New Jersey Wage and Hour
Law; the New Jersey Equal Pay Law; the New Jersey Occupational Safety and Health
Law; the New Jersey Smokers’ Rights Law; the New Jersey Genetic Privacy Act; the
New Jersey Fair Credit Reporting Act; the retaliation provisions of the New
Jersey Workers’ Compensation Law (and including any and all amendments to the
above) and/or any other alleged violation of any federal, state or local law,
regulation or ordinance, and/or contract or implied contract or tort law or
public policy or whistleblower claim, having any bearing whatsoever on
Employee’s employment by and the termination of Employee’s employment with the
Company, including, but not limited to, any claim for wrongful discharge, back
pay, vacation pay, sick pay, wage, commission or bonus payment, money or
equitable relief or damages of any kind, attorneys’ fees, costs, and/or future
wage loss.

2. Employee acknowledges that he has been paid and/or has received all
compensation, wages, bonuses, commissions, and/or benefits to which he may be
entitled and that no other compensation, wages, bonuses, and/or benefits are due
to him.

3. It is understood that this General Release is not intended to and does not
affect or release any future rights or any claims arising after the date hereof.

4. Employee understands that the consideration provided to him under the terms
of the Agreement or otherwise does not constitute an admission by the Company
that it has violated any law or legal obligation.

5. Employee agrees, to the fullest extent permitted by law, that he will not
commence, maintain, prosecute or participate in any action or proceeding of any
kind against the Company based on any of the claims waived herein occurring up
to and including the date of his signature. Employee represents and warrants
that he has not done so as of the effective date of this General Release.
Notwithstanding the foregoing agreement, representation and warranty, if
Employee violates any of the provisions of this paragraph, Employee agrees to
indemnify and hold harmless the Company from and against any and all costs,
attorneys’ fees and other expenses authorized by law which result from, or are
incident to, such violation. This paragraph is not intended to preclude Employee
from (1) enforcing the terms of the General Release Agreement; (2) challenging
the validity of this General Release; or (3) filing a charge or participating in
any investigation or proceeding conducted by the Equal Employment Opportunity
Commission.

6. Employee further agrees to waive his right to any monetary or equitable
recovery should any federal, state or local administrative agency pursue any
claims on his behalf arising out of or related to his employment with and/or
separation from employment with the Company and promises not to seek or accept
any award, settlement or other monetary or equitable relief from any source or
proceeding brought by any person or governmental entity or agency on his behalf
or on behalf of any class of which he is a member with respect to any of the
claims he has waived.

7. Employee acknowledges and agrees that Employee has read this General Release
carefully, and acknowledges that he has been given at least twenty one (21) days
from the date of receipt of this General Release to consider all of its terms
and has been advised to consult with any attorney and any other advisors of the
Employee’s choice prior to executing this General Release. Employee fully
understands that, by signing below, Employee is voluntarily giving up any right
which Employee may have to sue or bring any other claims against the Released
Parties, including any rights and claims under the Age Discrimination in
Employment Act. Employee will have seven (7) days from the date he signs this
General Release to revoke it by notifying the Company in writing (to the
attention of the President and Chief Executive Officer) prior to expiration of
the seven (7) day period.

8. Employee agrees to keep confidential all information contained in this
General Release and relating to this General Release, except (1) to the extent
the Company consents in writing to such disclosure; (2) if Employee is required
by process of law to make such disclosure and Employee promptly notifies the
Company of his receipt of such process; or (3) because Employee must disclose
certain terms on a confidential basis to his financial consultant, attorney or
spouse.

9. This Agreement and the Employment Agreement constitute and contain the
complete understanding between Employee and the Company with respect to the
subject matter addressed herein, and supersede and replace all prior
negotiations and all agreements, if any, whether written or oral, concerning the
subject matter of this Agreement, except for the Confidentiality and
Noncompetition Agreement dated September 4, 2001 and signed by you on July 5,
2001, which is hereby reaffirmed, remain in full force and effect and is not in
any way diminished by this General Release.

10. This General Release shall be construed and enforced in accordance with, and
governed by, the laws of the State of New Jersey, without regard to principles
of conflict of laws. If any clause of this General Release should ever be
determined to be unenforceable, it is agreed that this will not affect the
enforceability of any other clause or the remainder of this General Release.

11. This General Release is final and binding and may not be changed or modified
except as set forth herein or in a writing signed by both parties. The parties
have executed this General Release with full knowledge of any and all rights
they may have, and they hereby assume the risk of any mistake in fact in
connection with the true facts involved, or with regard to any facts which are
now unknown to them.

12. By signing this General Release, Employee acknowledges that: (1) he has read
this General Release completely; (2) he has had an opportunity to consider the
terms of this General Release; (3) he has had the opportunity to consult with an
attorney of his choosing prior to executing this General Release to explain this
General Release and its consequences; (4) he knows that he is giving up
important legal rights by signing this General Release; (5) he has not relied on
any representation or statement not set forth in this General Release; (6) he
understands and means everything that he has said in this General Release, and
he agrees to all its terms; and (7) he has signed this General Release
voluntarily and entirely of his own free will.

     
     
Date
     
Date
       
Tony Scullion
     
Memory Pharmaceuticals Corp.
By:

Subscribed to and Sworn before me
this            day of      , 200_
     
NOTARY PUBLIC

2